UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6966



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

HAROLD EUGENE BOOKER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-93-81-N, CA-96-232)


Submitted:   August 22, 1996           Decided:     September 5, 1996


Before HALL, WILLIAMS, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Harold Eugene Booker, Appellant Pro Se. William David Muhr, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion under 28 U.S.C. § 2255 (1988), amended by Antiterrorism and
Effective Death Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat.

1214. We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss on the reasoning of the district court.

United States v. Booker, No. CR-93-81-N; CA-96-232 (E.D. Va. May
15, 1996). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2